Title: From Thomas Jefferson to Thomas Pinckney, 12 October 1792
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia Oct. 12. 1792.

Your favor of Aug. 7. came to hand on the 6th. inst. and gave me the first certain information of your safe arrival. Mr. Otto being about to sail for London, furnishes me with an opportunity of sending the newspapers for yourself and Mr. Barclay and I avail myself of it chiefly for this purpose, as my late return from Virginia, and the vacation of Congress furnish little new and important for your information. With respect to the Indian war, the summer has been chiefly employed on our part in endeavors to persuade them to peace, in an abstinence from all offensive operations in order to give those endeavors a fairer chance, and in preparation for activity the ensuing season if they fail. I believe we may say these endeavors have all failed, or probably will do so.—The year has been rather a favorable one for our agriculture. The crops of small grain were generally good. Early frosts have a good deal shortened those of tobacco and Indian corn, yet not so as to endanger distress. From the South my information is less certain, but from that quarter you will be informed thro’ other channels. I have a pleasure in noting this circumstance to you, because the difference between a plentiful and a scanty crop, more than counterpoises the expences of any campaign. Five or six plentiful years, successively, as we have had, have most sensibly meliorated the condition of our country: and uniform laws of commerce introduced by our new government have enabled us to draw the whole benefits of our agriculture.—I inclose you the copy of a letter from Messrs. Blow & Milhaddo merchants of Virginia, complaining of the taking away of their saylors on the  coast of Africa, by the commander of a British armed vessel. So many instances of this kind have happened that it is quite necessary that their government should explain themselves on the subject, and be led to disavow and punish such conduct. I leave to your discretion to endeavor to obtain this satisfaction by such friendly discussions as may be most likely to produce the desired effect, and secure to our commerce that protection against British violence, which it has never experienced from any other nation. No law forbids the seaman of any country to engage in time of peace on board a foreign vessel: no law authorises such seaman to break his contract, nor the armed vessels of his nation to interpose force for his rescue.—I shall be happy to hear soon that Mr. B. is gone on the service on which he was ordered. I have the honor to be with great & sincere esteem, Dear Sir, Your most obedient and most humble servt

Th: Jefferson

